      Case 1:20-cv-01569-CFC
             Case 18-12309-CSS
                             Document
                                Doc 1068-1
                                      1 FiledFiled
                                               11/23/20
                                                   11/23/20
                                                         PagePage
                                                              1 of 4
                                                                   1 PageID
                                                                     of 4   #: 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    ONE AVIATION CORPORATION, et al.,1                            Case No. 18-12309 (CSS)

                   Debtors.                                       (Jointly Administered)

                                                                  Re: D.I. 1063


                                            NOTICE OF APPEAL

             PLEASE TAKE NOTICE that Citiking International US LLC (“Citiking”), by and

through its undersigned counsel, hereby appeals to the United States District Court for the

District of Delaware under 28 U.S.C. § 158(a)(3), Rules 8003 and 8004 of the Federal Rules of

Bankruptcy Procedure and Rule 8003-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware, from the Order (I) Approving

Purchase Agreement, (II) Authorizing Sale Free and Clear of All Liens, Claims, Encumbrances,

and Other Interests, and (III) Granting Related Relief [D.I. 1063] (the “Sale Order”). A copy of

the Sale Order is attached hereto as Exhibit A.

             PLEASE TAKE FURTHER NOTICE that the names of all parties to the Sale Order

appealed from and the names, addresses, and telephone numbers of their respective attorneys are

as follows:


                          PARTY                                                ATTORNEYS



1
  The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft Design Company
(1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703); Eclipse Aerospace, Inc.
(9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053); Kestrel Brunswick Corporation
(6741); Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company (9439); and OAC Management, Inc. (9986).
The Debtors’ corporate headquarters is located at 3250 Spirit Drive SE, Albuquerque, NM 87106 (collectively, the
“Debtors”).


{00029571. }
    Case 1:20-cv-01569-CFC
           Case 18-12309-CSS
                           Document
                              Doc 1068-1
                                    1 FiledFiled
                                             11/23/20
                                                 11/23/20
                                                       PagePage
                                                            2 of 4
                                                                 2 PageID
                                                                   of 4   #: 2




   1.          Citiking International US LLC   THE ROSNER LAW GROUP LLC
                                               Frederick B. Rosner
                                               Zhao (Ruby) Liu
                                               824 N. Market Street, Suite 810
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 777-1111

                                               LATHAM & WATKINS LLP
                                               Christopher R. Harris
                                               Adam J. Goldberg
                                               885 Third Avenue
                                               New York, NY 10022
                                               Telephone: (212) 906-1200

   2.          Debtors                         YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP
                                               Robert S. Brady
                                               M. Blake Cleary
                                               Sean M. Beach
                                               Jaime Luton Chapman
                                               Jordan E. Sazant
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600

                                               PAUL HASTINGS LLP
                                               Chris L. Dickerson
                                               Brendan M. Gage
                                               Nathan S. Gimpel
                                               71 South Wacker Drive, Suite 4500
                                               Chicago, Illinois 60606
                                               Telephone: (312) 499-6000

                                               Todd M. Schwartz
                                               1117 S. California Avenue
                                               Palo Alto, California 94304
                                               Telephone: (650) 320-1800

                                               Nicholas A. Bassett
                                               Paul Hastings LLP
                                               875 15th Street NW
                                               Washington, DC 20005
                                               Telephone: (202) 551-1700



{00029571. }                                   2
    Case 1:20-cv-01569-CFC
           Case 18-12309-CSS
                           Document
                              Doc 1068-1
                                    1 FiledFiled
                                             11/23/20
                                                 11/23/20
                                                       PagePage
                                                            3 of 4
                                                                 3 PageID
                                                                   of 4   #: 3




   3.          DW Partners, LP          KLEHR HARRISON HARVEY
                                        BRANZBURG LLP
                                        Domenic E. Pacitti
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 426-1189

                                        BROWN RUDNICK LLP
                                        Jeffrey L. Jonas
                                        One Financial Center
                                        Boston, Massachusetts 02111
                                        Telephone: (617) 856-8200

   4.          AML Global Eclipse LLC   PACHULSKI STANG ZIEHL & JONES LLP
                                        Laura Davis Jones
                                        Mary F. Caloway
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705 Wilmington, DE 19899-8705
                                        (Courier 19801)
                                        Telephone: (302) 652-4100

                                        FRIED, FRANK, HARRIS, SHRIVER &
                                        JACOBSON LLP
                                        Philip Richter, Esq.
                                        Gary Kaplan, Esq.
                                        One New York Plaza
                                        New York, NY 10004
                                        Telephone: (212) 859-8000

   5.          Official Committee of    LANDIS RATH & COBB LLP
               Unsecured Creditors
                                        Adam G. Landis, Esq.
                                        Kerri Mumford, Esq.
                                        Matthew R. Pierce, Esq.
                                        919 Market Street, Suite 1800
                                        Wilmington, DE 19801
                                        Telephone: (302) 467-4400

                                        LOWENSTEIN SANDLER LLP
                                        Wojciech F. Jung, Esq.
                                        Bruce Buechler, Esq.
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 262-6700



{00029571. }                            3
    Case 1:20-cv-01569-CFC
           Case 18-12309-CSS
                           Document
                              Doc 1068-1
                                    1 FiledFiled
                                             11/23/20
                                                 11/23/20
                                                       PagePage
                                                            4 of 4 PageID
                                                                   of 4   #: 4




Date: November 22, 2020              THE ROSNER LAW GROUP LLC
      Wilmington, Delaware
                                     /s/ Frederick B. Rosner
                                     Frederick B. Rosner (DE # 3995)
                                     Zhao (Ruby) Liu (DE #6436)
                                     824 Market Street, Suite 810
                                     Wilmington, DE 19801
                                     Telephone: (302) 777-1111
                                     rosner@teamrosner.com
                                     liu@teamrosner.com

                                     - and -

                                     LATHAM & WATKINS LLP

                                     Christopher R. Harris
                                     Adam J. Goldberg
                                     885 Third Avenue
                                     New York, NY 10022
                                     Tel: 212.906.1200
                                     Facsimile: (212) 751-4864
                                     christopher.harris@lw.com
                                     adam.goldberg@lw.com

                                     Counsel to Citiking International US, LLC




{00029571. }                            4
